Citation Nr: 1445024	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-04 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected posttraumatic left knee arthritis since November 30, 2009.

2.  Entitlement to a rating in excess of 10 percent for service-connected left knee medial instability since November 30, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to January 1999 and from December 2001 to August 2003.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2008 rating decision rendered by the Milwaukee, Wisconsin Regional Office (RO) of the  Department of Veterans Affairs (VA) on behalf of the New Orleans, Louisiana RO. 

In March 2012, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record. 

This issue was previously before the Board in September 2012.  In that decision, the Board denied the Veteran's claims for increased ratings for his left knee prior to November 2009, and remanded the issues captioned above for further development.  Specifically, the Board requested updated VA treatment records be obtained and a new VA examination be provided.  The requested actions were completed the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.





FINDINGS OF FACT

1.  The Veteran did not have flexion limited to 45 degrees or extension limited to 10 degrees in his left knee at any point since November 30, 2009.

2.  The Veteran did not have moderate instability of his left knee at any point since November 30, 2009.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for service-connected posttraumatic left knee arthritis since November 30, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5256, 5258-5263 (2013).

2.  The criteria for a rating in excess of 10 percent for service-connected left knee medial instability since November 30, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking increased ratings for his service-connected left knee disabilities.  As discussed above, the appropriateness of his ratings prior to November 30, 2009 was addressed in the previous September 2012 Board decision.  Accordingly, only the issue of the appropriateness of his ratings since November 30, 2009 is before the Board at this time. 

Throughout the period on appeal, the Veteran has been provided a 10 percent rating for his service-connected left knee degenerative arthritis under Diagnostic Code (DC) 5003 and a separate 10 percent rating for left knee instability under DC 5257.  Under VA regulations several diagnostic codes relate to knee impairment, and the appropriateness of ratings under all these codes has been considered by the Board and will be addressed below.

Under VA regulations, normal range of motion for the knee is flexion to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71a, Plate II.  DC 5260 rates impairment of the knee based on limitation of flexion.  Flexion limited to 45 degrees will be assigned a 10 percent rating, and a higher 20 percent rating will be warranted for flexion limited to 45 degrees.  Under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees, and a higher 20 percent rating is warranted for extension limited to 15 degrees.  38 C.F.R. § 4.71a.

Additionally, DC 5257 provides ratings based on recurrent subluxation or lateral instability of the knee.  Slight instability is assigned a 10 percent rating, while moderate instability warrants a higher 20 percent rating.  Id.

Finally, the regulations also include additional diagnostic codes which are not applicable to the Veteran's claim, as will be discussed below.  These include DC 5256 for ankylosis of the knee, 5258 and 5259 for dislocation or removal of semilunar cartilage, 5262 for impairment of the tibia and fibula, and 5263 for genu recurvatum.  Id.

Lay evidence and medical records since November 2009 have been carefully reviewed and considered, however, as will be discussed, the evidence does not establish the Veteran's left knee disabilities warranted higher ratings.

As a lay person, the Veteran is competent to report what comes to him through his senses, such as experiencing pain and instability in his left knee.  See Layno v. Brown, 6 Vet. App. 465 (1994).  On his January 2010 written substantive appeal and during his March 2012 hearing the Veteran described "severe" problems with his knee which resulted in pain and difficulty in using stairs.  He also stated his left knee generally had "moderate to severe" instability and "certain times" his knee would "just give out" and cause him to fall.  See hearing transcript pages 5-7.  

However, the Veteran did not describe these same "severe" symptoms during the course of his medical treatment.  Instead, during his October 2012 VA examination the Veteran reported daily pain of 2/10 severity and "occasional slipping" but denied that his knee ever gave way completely.  The Court has held that the Board may properly assign more probative value to lay statements made during the course of medical treatment than statements made for compensation purposes.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  Accordingly, the Board finds the Veteran's competent lay statements made during the course of his VA examination which described more mild instability are more persuasive than his statements made for compensation purposes.

Additionally, the objective testing conducted during the Veteran's October 2012 VA examination further reflects he only experienced slight instability, at most.  For example, the results of the Lachman testing, posterior drawer testing, and valgus/varus pressure testings were all normal, suggesting no instability.  Additionally, the examiner opined there was no evidence of recurrent patellar subluxation.  Therefore, the results of this testing do not establish the Veteran experienced moderate instability, the criteria associated with a higher 20 percent rating.  Accordingly, an increased rating for left knee instability is not established.

Similarly, the results of testing during this examination also does not establish a higher rating was warranted for limitation of motion.  The Veteran demonstrated flexion to 110 degrees and extension to zero degrees without objective evidence of painful motion, both well in excess of the criteria associated with a higher rating.  Additionally, the Veteran did not demonstrate any additional limitation of motion after repetitive use testing as contemplated by DeLuca v. Brown, 8 Vet. App. 202 (1995).  Because the Veteran demonstrated flexion well in excess of 45 degrees and extension in excess of 10 degrees, a rating in excess of 10 percent based on limitation of motion is not warranted.

Recent VA treatment records reflect the Veteran continues to be treated for chronic pain in his left knee.  However, these recent medical records do not suggest his disability has increased in severity, and do not include any additional testing of instability or range of motion.  
Finally, the available evidence has been carefully reviewed and considered, but does not establish the Veteran experienced ankylosis, impairment of the semilunar cartilage, impairment of tibia and fibula, or genu recurvatum at any point during the period on appeal.  Accordingly, separate or higher ratings based on any of these diagnosed codes are not warranted.  38 C.F.R. § 4.71a, DC 5256, 5258-5259, 5262-5263).

Based on all the foregoing, the evidence does not establish ratings in excess of 10 percent for service-connected posttraumatic left knee arthritis and 10 percent for service-connected left knee instability were warranted at any point after November 30, 2009.  Accordingly, the Veteran's appeal for an increased rating is denied.

The Board has also considered whether an extraschedular evaluation is warranted for the Veteran's service-connected left knee disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected left knee disabilities are specifically contemplated by the schedular rating criteria.  The Veteran primarily complained of pain, stiffness, and instability in his left knee.  As discussed above, these symptoms were specifically considered under the schedular criteria.  Accordingly, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected left knee disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board notes that during his March 2012 hearing the Veteran stated he no longer worked in real estate and was instead trying to return to school.  However, during his subsequent VA examination in October 2012 the Veteran stated he was currently self-employed in real estate.  Therefore, the Board finds the most recent evidence reflects the Veteran continues to be self-employed on a full time basis.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  


Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in April 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and post-service VA treatment records have been obtained, and the Veteran did not indicate he received any private treatment for his left knee.

The Board notes the record reflects the Veteran currently receives temporary disability benefits from the Social Security Administration (SSA) due to his brain and/or cervical spine condition.  The Board is aware that any potentially relevant medical records held by another federal agency must be obtained by the VA.  38 U.S.C. § 5103A(c)(3).  However, in this case, the Board finds the referenced SSA records relating to the Veteran's brain and neck condition are not even potentially relevant to the issue on appeal, determining the severity of his left knee disabilities.  See 38 U.S.C. § 5103A(a)(2) ("Secretary is not required to provide assistance to a claimant under this section if no reasonable possibility exists that such assistance would aid in substantiating the claim."); Golz v. Shinkseki, 590 F. 3d 1317, 1321 (Fed. Cir. 2010) (Holding that not all SSA disability records must be sought, only those that are relevant to the veteran's claim.  Concluding otherwise would render the word "relevant" superfluous).  Accordingly, the Veteran was not prejudiced by any failure to associate the SSA records with the claims file.  

The Veteran was also provided with a hearing before the undersigned in March 2012.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed left knee disabilities, specifically regarding the current severity.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file.  The identified outstanding VA treatment records were obtained and associated with the claims file upon remand.  No additional outside evidence was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER


A rating in excess of 10 percent for service-connected posttraumatic left knee arthritis since November 30, 2009, is denied.

A rating in excess of 10 percent for service-connected left knee medial instability since November 30, 2009, is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


